2018 IL App (1st) 171169

                                                                                   FIRST DISTRICT
                                                                                 FOURTH DIVISION
                                                                                  September 27, 2018

     No. 1-17-1169



     In re MARRIAGE OF                                              )   Appeal from the Circuit Court
     ULIANA KRANZLER,                                               )   of Cook County.
                                                                    )
            Petitioner-Appellant,                                   )
                                                                    )
     v.                                                             )   No. 15 D 9295
                                                                    )
     LEONARD KRANZLER,                                              )
                                                                    )   The Honorable
            Respondent-Appellee.                                    )   John Thomas Carr,
                                                                    )   Judge, presiding.



            JUSTICE BURKE delivered the judgment of the court, with opinion.
            Presiding Justice McBride and Justice Ellis concurred in the judgment and opinion.

                                                OPINION


¶1          Petitioner Uliana Kranzler appeals the circuit court’s orders granting respondent Leonard

     Kranzler’s motion for declaratory judgment and denying her motion to dismiss. We affirm, based

     on our conclusions that the circuit court had subject-matter jurisdiction over the dispute and the

     parties’ premarital agreement was valid and enforceable.

¶2                                         I. BACKGROUND

¶3          On October 9, 1984, Uliana and Leonard married on the same day they executed the

     premarital agreement. At the time, Leonard was 47 years old and Uliana was 29 years old and

     approximately five months pregnant with the couple’s first child. The parties ultimately had three
     1-17-1169



     children, all of whom were emancipated adults at the time Uliana filed her petition for

     dissolution in 2015.

¶4          The agreement provides, inter alia, that (1) any property acquired before marriage would

     remain in their individual names upon termination of the marriage and each party waived any

     interest in or claim to the other’s property or income; (2) any property acquired jointly during the

     marriage would be divided equally upon termination of the marriage or death; (3) provided they

     were married at the time of death, Leonard would leave to Uliana a certain percentage of his net

     estate, which increased the longer they were married (40% if the parties were married more than

     180 months); and (4) if either party filed for dissolution or separation, Leonard agreed to pay to

     Uliana, in lieu of maintenance, a set monthly amount for a certain number of months, both of

     which increased the longer they were married. As the parties were married for more than 240

     months, Uliana was entitled to receive $2500 per month 3for 100 months. Attached to the

     agreement was a document disclosing Leonard’s financial condition and assets, which were

     approximately $6.9 million in 1984.

¶5          On October 8, 2015, Uliana filed a petition for dissolution of marriage (case No. 15-D­

     9295). Leonard filed an answer on November 19, 2015, raising no counterclaims.

¶6          On December 10, 2015, Leonard filed a motion for a declaratory judgment under section

     2-701 of the Code of Civil Procedure (Code) (735 ILCS 5/2-701 (West 2014)), requesting that

     the circuit court find the premarital agreement valid and enforceable.

¶7          Uliana filed a response and an amended response on July 14, 2016, to Leonard’s motion

     for declaratory relief. She also filed a countermotion for declaratory judgment regarding the

     agreement. Uliana argued that the agreement was invalid on grounds that it was unfair and




                                                    -2­
       1-17-1169



       unreasonable; created an unforeseeable condition of penury, was void due to duress, lack of

       knowledge, and undue influence; was unconscionable; and was based on an illusory promise.

¶8            On November 14, 2016, Uliana filed a motion for voluntary dismissal of her dissolution

       action. On November 15, 2016, Leonard filed a counterpetition for dissolution of marriage and a

       motion for leave to file the counterpetition. On November 16, 2016, Leonard filed a response to

       Uliana’s motion for voluntary dismissal of her petition, asserting that his motion for declaratory

       relief could stand as an independent cause of action surviving the dismissal.

¶9            On November 17, 2016, the circuit court granted Uliana’s motion for voluntary dismissal

       of her petition for dissolution, but found that, based on In re Marriage of Best, 228 Ill. 2d 107

       (2008), and In re Marriage of Krol, 2015 IL App (1st) 140976, Leonard’s motion for declaratory

       judgment constituted an independent action surviving dismissal of her petition. On November

       18, 2016, the court denied Leonard’s motion for leave to file a counterpetition for dissolution of

       marriage.

¶ 10          On November 18, 2016, Leonard initiated a separate dissolution action by filing his own

       petition for dissolution of marriage, which proceeded before the same judge (case No. 16-D­

       10698). He filed a motion to consolidate the two cases but later withdrew it. Uliana filed an

       answer and counterclaim, asserting, inter alia, the same arguments she had raised against the

       agreement in response to Leonard’s motion for declaratory relief. Leonard moved to dismiss

       Uliana’s counterclaims in his dissolution case.

¶ 11          On November 29, 2016, Uliana filed a motion to dismiss Leonard’s motion for

       declaratory judgment in the present case on the basis of (1) lack of subject-matter jurisdiction

       and (2) failure to satisfy the termination-of-controversy required for declaratory relief.




                                                         -3­
       1-17-1169



¶ 12          The circuit court denied Uliana’s motion to dismiss Leonard’s motion for declaratory

       judgment on January 3, 2017, citing the same reasons it relied on in allowing Leonard’s motion

       for a declaratory judgment to survive the dismissal of Uliana’s petition for dissolution. The court

       also denied Uliana’s request for a finding that there was no just reason for delaying appeal

       pursuant to Illinois Supreme Court Rule 304(a) (eff. Mar. 8, 2016). In addition, the circuit court

       entered an order in Leonard’s dissolution case (case No. 16-D-10698), granting Leonard’s

       motion to dismiss most of Uliana’s counterclaims.

¶ 13          A trial on Leonard’s motion for declaratory relief (in case No. 15-D-9295) occurred over

       two days. Leonard testified that he and Uliana began dating in August 1983 but continued to date

       other people. Within a few months of meeting, Uliana moved into his apartment. At some point,

       Uliana became pregnant; she had an abortion after they discussed it. Approximately one year

       later, Uliana again became pregnant. Uliana told Leonard that she did not want to have another

       abortion. Leonard responded that he understood, but he did not want to get married. Leonard

       testified that neither he nor Uliana wanted to get married.

¶ 14          Leonard testified that when his father and Uliana’s father learned of the second

       pregnancy, they spoke to each other and then to Leonard about marrying Uliana. “[T]he

       discussion was get married, have an antenuptial agreement that allows you to have a short

       marriage if that is what you wish, this covers all the bases, the baby will not be born improperly,

       you will go on with your lives without great cost emotionally and socially.” Leonard testified

       that the two fathers reasoned that the marriage could be short and “[t]he prenup will protect you

       from serious financial consequences. If you choose to stay married longer, you can do so. ***

       And that seemed like a reasonable compromise so that since there will be no abortion, the baby

       will have a name and be a legitimate baby not born out of wedlock.”


                                                       -4­
       1-17-1169



¶ 15          Leonard testified that he was persuaded to get married because having a baby out of

       wedlock would “affect the child, it would affect my professional standing, reputation, and

       Uli[ana]’s reputation.” Leonard testified that he was concerned with the embarrassment it would

       bring to him and his family. He also decided to get married out of respect for his father, although

       his father would not have disowned or disinherited him. Leonard testified that Uliana’s father

       was similarly eager for her to marry because of the concern of bringing shame to her and her

       family. Leonard testified that “to a large extent” both he and Uliana were forced to get married.

¶ 16          Leonard believed his father, who was an attorney, contacted a law firm to draft the

       agreement. Leonard believed Uliana’s lawyer was sent a draft of the agreement on September 27,

       1984. Leonard testified that “various versions of the prenup were presented back and forth” and

       there were negotiations and revisions by Uliana and her lawyer.

¶ 17          With regard to the execution of the agreement, Leonard testified that “[t]he understanding

       was that if she would sign the agreement, I would sign the agreement. And apparently some

       many days or weeks went by where she was not signing, I was not signing.” On the evening of

       October 9, 1984, his father called him and informed him that Uliana had agreed to sign the

       agreement. Leonard “said, well, I had agreed to sign it if she did also. So I left what I was doing

       and went to the apartment, and the rest followed.”

¶ 18          When he arrived at his apartment, his father, Uliana’s father, Uliana, a rabbi, and a

       mutual friend were already there. He believed Uliana signed the document around 7, 8, or 9 p.m.

       that evening. Leonard testified that they did not discuss anything but sat down at the dining room

       table and signed the agreement. Uliana initialed each page and signed it. He did not force her to

       sign it. Uliana was five months pregnant at the time. She was experiencing a difficult pregnancy

       as “she was nauseated, retching, and she had to eat continuously,” but he did not notice these


                                                      -5­
       1-17-1169



       symptoms that evening. Leonard described Uliana’s demeanor at the time as “normal” and

       “composed”; she did not appear to be upset. A list of Leonard’s assets, liabilities, and income

       was attached to the agreement. Leonard made one alteration when he signed the agreement,

       which was to extend the time period Uliana would receive alimony from 24 months to 36 months

       if they were married for less than 24 months. The wedding ceremony occurred immediately

       afterwards on the balcony of their apartment.

¶ 19           Leonard testified that he and Uliana lived together for a year or a year and a half before

       they married. They did not have a formal financial arrangement; she asked him for money

       whenever she needed it. They lived in a 3500 square foot apartment on Lake Shore Drive which

       cost approximately $3500 per month. Leonard was a physician at the time and he obtained a law

       degree during the marriage. Uliana worked in a real estate office as either the office manager or a

       “high-level secretary.” She stopped working shortly after they married.

¶ 20           Leonard conceded that after Uliana filed the petition for dissolution, he created an estate

       plan that was not in conformance with the agreement. He subsequently modified it to conform to

       the agreement. 1 She also had a life insurance policy for him.

¶ 21           Uliana testified that she is originally from Europe and came to the United States in 1972.

       She attended the University of Illinois at Chicago Circle, graduating in 1979 with a degree in

       communications, speech, and theater, and a minor in Biology. She worked throughout high

       school and college and paid for her education. She has previously worked as a babysitter,

       instructor at a health club, manager of a health club, and in a real estate office. Uliana survived

       cervical cancer when she was 24 years old.

               1
                 On October 21, 2016, Uliana filed a motion for mandatory temporary injunctive relief, arguing
       that the agreement provided that Leonard shall leave 40% of his net estate to Uliana if they were married
       at the time of his death and had been married for more than 20 years. Uliana asserted that Leonard
       executed a will in which he left her only one-eighth of his estate.
                                                         -6­
       1-17-1169



¶ 22          She testified that she became pregnant in 1982. When her mother, who was a “Ph.D.

       nurse,” realized Uliana was pregnant, her mother disowned her, so she moved in with Leonard.

       She got an abortion. At the time, she was 26 years old and Leonard was 44 years old.

¶ 23          Uliana became pregnant again in 1984. Uliana testified that she and Leonard did not

       really discuss marriage. Uliana testified Leonard “was not unhappy or happy. But he didn’t

       promote the marriage. And I stated to him I will not have another abortion. I would have a child,

       and I don’t need to be married. I will not—I am not looking for marriage, but I will not kill

       another baby.” She testified that she did not want to get married because she felt that Leonard

       wanted her to have another abortion; he did not push marriage but instead avoided the situation

       and her by coming home late from work.

¶ 24          Uliana testified that she could not support herself at the time. She was “running the front

       desk” of a real estate office and earned “a couple hundred dollars” per week. She was also

       making payments on her own car. She worked full time until January 1985, approximately one

       and a half months before she gave birth. She testified that she experienced a “toxic pregnancy”;

       she was “throwing up day and night,” ate bread or bagels constantly, and had to take a two-hour

       lunch at work in order to take a nap due to fatigue. She experienced edema in her feet and

       became “tremendously overweight.”

¶ 25          Uliana did not tell her father about the pregnancy until she was over four months along

       because she knew she would “break his heart” since he was “old fashioned.” Her father asked

       about marriage, but she informed him that she and Leonard did not want to get married. Her

       father refused to speak to her for one month after that. Her father stated that he would “disown

       me to have a bastard of a child.” Uliana testified that Leonard’s father spoke with her father and

       they then told Uliana “you need to get married because you don’t want to have a bastard for a


                                                     -7­
       1-17-1169



       child.” They called her every day. She testified that she trusted Leonard’s father “[f]or his advice

       and for his tremendous care of me, calling me, asking me how I feel *** on a daily basis.”

¶ 26          Uliana testified that when she was four and a half months pregnant, Leonard presented

       her with “a prenup” and told her “the only way we could get married is if you sign this prenup.”

       Uliana testified that Leonard gave her the draft agreement in September and stated “this is a

       prenup. If you want to sign this, I guess we will get married.”

¶ 27          She read the agreement, but could not understand it. She called Leonard’s father because

       he was “[a] lawyer and I trusted him *** to guide me on the prenup, to say—I didn’t understand.

       I have never heard of prenups.” He told Uliana to look for an attorney. Through a colleague, she

       found a lawyer to examine it. She met with him once to review the agreement.

¶ 28          Approximately one week after Leonard presented her with the agreement, Uliana

       informed him that she did not want to sign it. She testified that Leonard “didn’t say anything. I

       said I am not signing it and I am not going through this. I don’t need to marry you. I am going to

       have a child. I am happy to have a child and to raise a child.”

¶ 29          Uliana testified that she did not want to marry Leonard. However, she ultimately married

       him anyway because “[b]eing called daily and being told by two separate people that were

       fathers, his father, my father saying you can’t have a child that is a bastard. You cannot do that.

       Think of your child. The child needs a name. And, of course, I was sicker and sicker, gaining

       more weight. Had edema, swelling feet, couldn’t walk.” She was hospitalized three or four times

       for dehydration during her pregnancy.

¶ 30          Uliana testified that on October 9, 1984, she came home from work at 6 p.m. and

       Leonard arrived at 9 p.m. and told her “we get married tonight or never” and “here is the prenup.

       And if you don’t sign it, we will not get married anymore. That’s it. This is the last chance.”


                                                       -8­
       1-17-1169



       Leonard informed her that his parents were coming over for the Jewish holiday, Sukkot, and

       “[w]e get married today or never, and you got to sign this. Without this, we don’t get married.”

       Uliana testified that it took her 20 to 30 minutes to sign it. None of her friends or family were

       present; her father was at work and her brother lived in Wisconsin. She initialed every page but

       did not read it. She did not make any changes to it. She then signed the ketubah and the

       ceremony was held “[a] few minutes before midnight.” Leonard’s father and mother, Leonard’s

       sister and her husband, the rabbi, and their mutual friend and his wife were present. Uliana

       testified that she was five months pregnant at the time; she felt fatigued and tired and “couldn’t

       even keep my head up.” She testified that she threw up in the bathroom a few times and then

       went out onto the balcony, where the ceremony occurred. She testified that she leaned against a

       post during the ceremony because her feet were so swollen.

¶ 31          Uliana testified that she had last seen the agreement in September when she reviewed it

       with her lawyer, but she did not understand what she would receive in the event of divorce or

       what she was giving up. She had a copy of it at home. She testified that she was not aware of the

       value of Leonard’s estate before she married him, although she was presented with the exhibit

       attached to the agreement when she met with her lawyer.

¶ 32          She testified that Leonard supported her financially during the marriage and she did not

       have other assets. He gives her a $1000 a month “allowance” for food and clothing and covers

       her travel expenses separately. She owns a house in Michigan jointly with her three children that

       she estimates is worth $200,000. She also owns five cemetery plots. Uliana testified that she

       currently manages four residential real estate rental properties that Leonard owns. She lives in

       the couple’s 5500 square foot home. The property they lived in before that was also a 5500

       square foot custom-built home. They also have a 3600 square foot penthouse in Florida. She


                                                     -9­
       1-17-1169



       drove Lexus vehicles for most of their marriage. They vacationed in Florida every year, traveled

       internationally, and attended the opera, symphony, and theater.

¶ 33          She testified that $2500 per month would not cover her current medical bills. Regarding

       her current health status and medical expenses, Uliana testified that she had abnormal tissue

       removed from her breast in 2009 and suffered an infection when her implant was removed. She

       is also diabetic and suffers from high blood pressure, depression, and severe osteoporosis, which

       requires a $1600 shot twice a year to treat. She suffers from complications as a result of bariatric

       surgery in 2006. She needs a hip replacement but cannot afford it. She is in chronic pain and is

       qualified to receive a morphine pump.

¶ 34          On May 1, 2017, the circuit court entered an order in which it found that the agreement

       was valid and enforceable and granted Leonard’s motion for declaratory relief. The circuit

       court’s order provided:

                       “A. When petitioner and respondent signed the Antenuptial Agreement it

                    was fair and reasonable.

                       B. Uliana Kranzler did not establish by clear and convincing evidence that

                    the Antenuptial Agreement was the product of fraud, duress, or coercion.

                       C. Neither party particularly wanted to get married.

                       D. Uliana Kranzler although she did not read the Antenuptial Agreement

                    on the day she signed it, she was represented by counsel and had the

                    opportunity to be advised on the Antenuptial Agreement and the time to read

                    and understand the agreement.




                                                      - 10 ­
       1-17-1169



                       E. The parties may have contemplated a short marriage and the court

                    observes that the Premaritial Agreement Act, enacted after the parties’

                    marriage, the court believes redefines penury differently than prior case law.

                       F. If there was any coercion on the parties, who *** married for religious/

                    cultural reasons, it came from their parents, but that does not amount to the

                    coercion or duress contemplated by the case law.

                       G. The court finds that the award of scheduled payments are sufficient in

                    the circumstances may have been on the low side of fair and reasonable but

                    even so especially when coupled with the award of a portion of Leonard

                    Kranzler’s estate, given the age differences between the parties, that the

                    Antenuptial Agreement is fair and reasonable.

                       H. Uliana Kranzler entered into the Antenuptial Agreement voluntarily.

                       I. The Antenuptial Agreement in the event of Leonard’s death did not

                    differentiate between his separate estate and his entire estate.”

¶ 35          The trial court included a Rule 304(a) finding. Uliana filed a timely notice of appeal from

       the May 1, 2017, order.

¶ 36                                              II. ANALYSIS

¶ 37                                          A. Standard of Review

¶ 38          A motion to dismiss brought pursuant to section 2-619(a)(1) of the Code (735 ILCS 5/2­

       619(a)(1) (West 2014)) permits involuntary dismissal of an action based on lack of subject-

       matter jurisdiction. We review de novo the trial court’s decision to grant or deny a motion under

       this section. R.L. Vollintine Construction, Inc. v. Illinois Capital Development Board, 2014 IL




                                                        - 11 ­
       1-17-1169



       App (4th) 130824, ¶ 23. In doing so, we must interpret the pleadings and any supporting

       documents in the light most favorable to the nonmoving party. Id.

¶ 39          The appropriate standard of review to be applied to declaratory judgments depends on the

       underlying questions at issue and “the nature of the proceedings in the trial court.” Pekin

       Insurance Co. v. Hallmark Homes, L.L.C., 392 Ill. App. 3d 589, 593 (2009). “A premarital

       agreement is a contract ***.” In re Marriage of Heinrich, 2014 IL App (2d) 121333, ¶ 40. The

       interpretation of a contract and whether a valid contract exists are determinations reviewed

       de novo, to the extent the facts are undisputed. Id.; In re Marriage of Rife, 376 Ill. App. 3d 1050,

       1054 (2007). We review factual issues under the manifest weight standard, that is, we reverse

       only if an opposite conclusion is clearly apparent. Certain Underwriters at Lloyd’s, London v.

       Abbott Laboratories, 2014 IL App (1st) 132020, ¶ 48.

¶ 40                  B. Uliana’s Motion to Dismiss Leonard’s Motion for Declaratory Judgment

¶ 41          On appeal, Uliana first contends that the circuit court erred in denying her motion to

       dismiss Leonard’s motion for declaratory judgment because the court lacked subject-matter

       jurisdiction over Leonard’s motion after she voluntarily dismissed her petition for dissolution.

¶ 42          Leonard responds that his request for declaratory relief was based on distinct statutory

       grounds from Uliana’s petition for dissolution of marriage and constituted an independent

       controversy which could stand on its own.

¶ 43          Circuit courts of our State possess original jurisdiction over all justiciable matters brought

       before it. Ill. Const. 1970, art. VI, § 9; In re Luis R., 239 Ill. 2d 295, 301 (2010). “This court

       defines subject-matter jurisdiction as a court’s power to hear and determine cases of the general

       class to which the proceeding in question belongs.” (Internal quotation marks omitted.) Luis R.,
239 Ill. 2d at 300. To invoke the circuit court’s subject-matter jurisdiction, the complaint or


                                                      - 12 ­
       1-17-1169



       petition must allege the existence of justiciable matter. Id. at 300-01. “Generally speaking, a

       ‘justiciable matter’ is ‘a controversy appropriate for review by the court, in that it is definite and

       concrete, as opposed to hypothetical or moot, touching upon the legal relations of parties having

       adverse legal interests.’ ” Id. at 301 (quoting Belleville Toyota, Inc. v. Toyota Motor Sales,

       U.S.A., Inc., 199 Ill. 2d 325, 335 (2002)). “In other words, the only consideration is whether the

       alleged claim falls within the general class of cases that the court has the inherent power to hear

       and determine.” (Emphasis omitted.) Id.

¶ 44          The parties do not dispute that the circuit court had subject-matter jurisdiction over

       Uliana’s petition for dissolution of marriage, which she brought under the Illinois Marriage and

       Dissolution of Marriage Act (Marriage Act) (750 ILCS 5/101 et seq. (West 2014)). Such

       jurisdiction is statutorily conferred. In re Marriage of Milliken, 199 Ill. App. 3d 813, 817 (1990)

       (“The jurisdiction of a court in a dissolution proceeding is limited to that conferred by statute.”).

¶ 45          Leonard filed his motion for declaratory relief under section 2-701 of the Code.

       Subsection (a) of this statute provides that a court

                    “may, in cases of actual controversy, make binding declarations of rights,

                    having the force of final judgments, whether or not any consequential relief is

                    or could be claimed, including the determination, at the instance of anyone

                    interested in the controversy, of the construction of any *** contract or other

                    written instrument, and a declaration of the rights of the parties interested. ***

                    The court shall refuse to enter a declaratory judgment or order, if it appears

                    that the judgment or order, would not terminate the controversy or some part

                    thereof, giving rise to the proceeding.” 735 ILCS 5/2-701(a) (West 2014).




                                                        - 13 ­
       1-17-1169



¶ 46             Under subsection 2-701(b), a “[d]eclarations of rights, as herein provided for, may be

       obtained by means of a pleading seeking that relief alone, or as incident to or part of a complaint,

       counterclaim or other pleading seeking other relief as well.” Id. § 2-701(b).

¶ 47             Uliana argues that the validity of the agreement was merely an ancillary issue to her

       petition for dissolution and the jurisdictional basis to decide it did not survive the voluntary

       dismissal of her petition. She relies on In re Marriage of Leopando, 96 Ill. 2d 114, 119-20

       (1983), where our supreme court held that a dissolution proceeding constituted only a single

       claim, and therefore, rulings on other issues raised within that proceeding, such as custody

       matters, were merely ancillary issues and not separate claims individually appealable under Rule

       304(a).

¶ 48             More recently, however, our supreme court in Best, 228 Ill. 2d at 119, found that an

       appellate court may consider a declaratory judgment motion concerning the validity and effect of

       a premarital agreement before a final dissolution order has been entered, as long as the

       requirements under section 2-701 have been met. In Best, the husband petitioned for dissolution

       of the marriage and later filed a motion, as part of the dissolution case and not as a separate

       action or case, for a declaratory judgment regarding the validity and construction of the parties’

       premarital agreement. Id. at 109-112. The trial court found the premarital agreement valid and

       enforceable and included Rule 304(a) language in its order; the husband appealed the order while

       the dissolution proceeding remained pending. Id. The Best court distinguished Leopando,

       observing that only the Marriage Act was at issue in Leopando, whereas the petitioner in Best

       sought not only nondeclaratory relief (dissolution of marriage) under the Marriage Act but also

       declaratory relief under section 2-701 and the Illinois Uniform Premarital Agreement Act (750

       ILCS 10/1 et seq. (West 2004)) (to address the validity and construction of the premarital


                                                      - 14 ­
       1-17-1169



       agreement). Id. at 114-15. Unlike Leopando, “the two requests for relief here had distinctly

       different statutory bases.” Id. at 115. In further distinction, assuming the request for declaratory

       relief met the statutory requirements, a declaratory judgment could be entered even if the

       dissolution petition was not granted. Id. Additionally, the declaratory judgment in Best did not

       make actual awards in the pending dissolution matter, unlike in Leopando. Id. As such, the court

       held the petitioner’s two actions in the dissolution proceeding were “not so closely related that

       they must be deemed part of a single claim for relief, as they were in Leopando.” Id.

¶ 49          The petitioner in Best also argued that the termination-of-controversy requirement in

       section 2-701(a) was met despite the fact that ruling on the declaratory judgment motion would

       not resolve the dissolution petition or any claims for fees or support. Our supreme court held that

       because the Marriage Act incorporates the Civil Practice Law (735 ILCS 5/2-101 et seq. (West

       2004)), “the legislature expressly provided for the entry of declaratory judgments in dissolution

       cases.” Best, 228 Ill. 2d at 116. “[A] reviewing court may consider the validity and effect of a

       declaratory judgment order in a dissolution proceeding, even if it is entered before the final

       dissolution order, if the prerequisites of the declaratory judgment statute are met.” Id. at 119.

       Thus, the court concluded that under section 2-701(a), “a declaratory judgment of the parties’

       rights under the premarital agreement is proper if: (1) there is an actual controversy; and

       (2) entry of a declaratory judgment would terminate ‘some part’ of that controversy (735 ILCS

       5/2-701(a) (West 2004)).” Best, 228 Ill. 2d at 116-17. It was undisputed that an actual

       controversy existed in Best. The court found that the second statutory criterion was also met

       because a declaratory judgment would end “some part” of the controversy, i.e., a ruling on the

       validity and application of the premarital agreement would determine various rights of the parties

       in the dissolution proceeding and “terminate a significant part” of the controversy. Id. at 117.



                                                      - 15 ­
       1-17-1169



¶ 50          We also find Krol, 2015 IL App (1st) 140976, ¶ 22, helpful in analyzing whether

       Leonard’s motion could stand on its own. In Krol, the father filed a petition for dissolution in

       Polish court and the mother subsequently filed a petition for dissolution and custody in the

       circuit court of Cook County. The father then filed a petition in the Cook County case under the

       Convention on the Civil Aspects of International Child Abduction (Convention on the Civil

       Aspects of International Child Abduction, Oct. 25, 1980, T.I.A.S. No. 11670, 1343 U.N.T.S. 89),

       requesting a decision on the habitual residence of the child. After the mother voluntarily

       dismissed her petition, this court held that the father’s “Hague petition should be treated as an

       independent action that survives the dismissal of the petition for dissolution of marriage” given

       its independent statutory grounds and the “Hague petition could have initiated a cause of action”

       on its own. Id.

¶ 51          Along similar lines, the court in Rife, 376 Ill. App. 3d at 1061-62, held that a petition for

       declaratory relief “raised an independent controversy” that satisfied the requirements of section

       2-701(a), despite being filed after a dissolution judgment was entered. The respondent filed

       several petitions to modify the dissolution judgment, the petitioner filed responses, and the

       respondent then filed a petition for declaratory relief, claiming that the petitioner’s response

       constituted a counterpetition and triggered a modification clause in the dissolution judgment. Id.

       at 1052-53. The petitioner asserted that the declaratory action would not terminate some or all of

       the controversy. Id. at 1061. The appellate court found the declaratory action “raised an

       independent controversy, one that did not depend on the resolution of any other that was

       pending.” Id. at 1062.

¶ 52          Uliana argues that Leonard’s motion for declaratory relief cannot stand on its own

       because there was no “actual controversy” remaining after she voluntarily dismissed her petition


                                                     - 16 ­
       1-17-1169



       and (2) the motion for declaratory relief should have been dismissed because it failed to satisfy

       the “termination of controversy” requirement under section 2-701(a). She argues that upon

       voluntary dismissal of her petition, she essentially no longer disputed the enforceability of the

       agreement and Leonard’s motion became moot.

¶ 53          We find that both of the requirements for declaratory relief outlined in Best are satisfied

       in the present case. See Best, 228 Ill. 2d at 117. Our supreme court has explained that an “actual

       controversy” under section 2-701

              “does not mean that a wrong must have been committed and injury inflicted. Rather, it

              requires a showing that the underlying facts and issues of the case are not moot or

              premature, so as to require the court to pass judgment on mere abstract propositions of

              law, render an advisory opinion, or give legal advice as to future events.” Underground

              Contractors Ass’n v. City of Chicago, 66 Ill. 2d 371, 375 (1977).

       The underlying purpose of section 2-701 is “to allow the court to address a controversy one step

       sooner than normal, after a dispute has arisen but prior to any action which gives rise to a claim

       for damages or other relief.” Delano Law Offices, P.C. v. Choi, 154 Ill. App. 3d 172, 173 (1987).

       As such, an actual controversy requires “a concrete dispute admitting of an immediate and

       definitive determination of the parties’ rights, the resolution of which will aid in the termination

       of the controversy or some part thereof.” Underground Contractors, 66 Ill. 2d at 375.

¶ 54          In the present case, at the time the circuit court considered Uliana’s motion for voluntary

       dismissal of her petition for dissolution, an active controversy regarding the agreement remained.

       There were several matters pending before the court, e.g., Leonard’s motion for declaratory relief

       concerning the agreement, Uliana’s countermotion for declaratory relief to find the agreement

       invalid, and Leonard’s motion for leave to file a counterpetition for dissolution of marriage.


                                                      - 17 ­
       1-17-1169



       Uliana had also filed a motion for injunctive relief claiming that Leonard violated the agreement

       in executing a will after she filed for divorce in which he left her one-eighth, instead of 40%, of

       his estate. Additionally, at the time the trial court considered and denied Uliana’s subsequent

       motion to dismiss Leonard’s declaratory judgment action, Leonard had already initiated a

       separate dissolution action by filing his own petition for dissolution, which remained pending.

       Notably, Uliana raised as counterclaims in Leonard’s dissolution case the same arguments she

       raises against the declaratory judgment action in the present case. Thus, it is clear from the

       record that an actual controversy existed regarding the validity and enforceability of the

       agreement at the time the circuit court made the pertinent rulings. The validity and enforceability

       of the agreement was not merely an ancillary issue like in Leopando. Rather, it formed a separate

       claim for relief based on separate statutory grounds, similar to Best, Krol, and Rife.

¶ 55          Additionally, we find the trial court’s ruling on Leonard’s motion for declaratory

       judgment would terminate “some part” of the parties’ controversy. Best, 228 Ill. 2d at 117. As

       the supreme court observed in Best, 228 Ill. 2d at 117, such a ruling would determine whether the

       premarital agreement controls “various facets of the parties’ rights in the pending dissolution

       proceeding.”

¶ 56          Uliana also contends that the court lacked subject-matter jurisdiction because Leonard

       did not file his motion as a separate pleading or counterclaim or pay a fee for filing a

       counterlcaim. However, in Best, the petitioner filed a motion for declaratory judgment as part of

       the dissolution case and not as a separate pleading or counterclaim. Id. at 110. Thus, the fact that

       Leonard’s declaratory judgment request was not titled “counterclaim” did not deprive the circuit

       court of subject-matter jurisdiction. Moreover, “the caption of a motion is not controlling; the

       character of the pleading is determined from its content, not its label.” Sarkissian v. Chicago


                                                      - 18 ­
       1-17-1169



       Board of Education, 201 Ill. 2d 95, 102 (2002) (citing Barnes v. Southern Ry. Co., 116 Ill. 2d
236 (1987)).

¶ 57           Accordingly, we find that the court had subject-matter jurisdiction to consider Leonard’s

       motion for declaratory judgment. 2

¶ 58                                 C. Validity of the Antenuptial Agreement

¶ 59           We now turn to Uliana’s challenge to the trial court’s decision to grant Leonard’s motion

       for declaratory judgment and determination that the agreement was valid and enforceable.

¶ 60                               i. Illinois Uniform Premarital Agreement Act

¶ 61           Uliana argues that the circuit court erred as a matter of law because it applied the Illinois

       Uniform Premarital Agreement Act (Premarital Agreement Act) (750 ILCS 10/1 et seq. (West

       2014)). Uliana points to the trial court’s statement in its written order that “the parties may have

       contemplated a short marriage and the court observes that the Premarital Agreement Act enacted

       after the parties’ marriage the court believes redefines penury differently than prior case law.”

¶ 62           It is undisputed that the Premarital Agreement Act does not apply to the agreement here,

       which the parties executed on October 9, 1984. See Heinrich, 2014 IL App (2d) 121333, ¶ 49

       (the Premarital Agreement Act applies to “any prenuptial agreement executed on or after January

       1, 1990”) A closer examination of the circuit court’s written order demonstrates that it

       understood it was applying common law and not the Premarital Agreement Act. The trial court’s

       reference to the Premarital Agreement Act was merely a general observation, as it noted that the

               2
                 In ruling, we note that, at several points in his response brief, Leonard requests this court take
       notice of matters outside the record and refers to documents that were not part of the instant proceeding in
       the circuit court. We previously denied his motion to supplement the record. While we decline Uliana’s
       request to strike his brief en toto, we disregard any improper argument or reference to facts not supported
       by the available lower court record. “[A] party may not rely on matters outside the record to support its
       position on appeal ***.” In re Marriage of Reidy, 2018 IL App (1st) 170054, ¶ 20. See In re Marriage of
       Iqbal, 2014 IL App (2d) 131306, ¶ 14 (striking a brief for failure to comply with Illinois Supreme Court
       Rule 341 (eff. Mar. 16, 2007) is “a harsh sanction” appropriate “only when the procedural violations
       interfere with our review”).
                                                         - 19 ­
       1-17-1169



       Premarital Agreement Act was enacted after the parties entered into the agreement. The circuit

       court made findings specific to pre-Premarital Agreement Act decisional law.

¶ 63          Prior to the enactment of the Premarital Agreement Act, Illinois common law provided

       that a premarital agreement that governed property and maintenance rights was

              “valid and enforceable as long as three conditions are met: (1) the agreement does not

              create an unforeseen condition of penury due to one spouse’s lack of property or

              employability; (2) the parties entered into the agreement with full knowledge, free of

              fraud, duress, or coercion; and (3) the agreement is fair and reasonable.” Berger v.

              Berger, 357 Ill. App. 3d 651, 656 (2005).

¶ 64          Here, the circuit court held that the agreement was fair and reasonable; was not the

       product of fraud, duress, or coercion; that Uliana had the opportunity to read and understand the

       agreement and consult with counsel; and that Uliana entered into the agreement voluntarily. At

       the hearing on Leonard’s motion, the court observed that “penury is not in the present statute”

       and stated that it was holding “as a matter of law” penury did not exist at the time the agreement

       was executed in 1984.

¶ 65          In contrast, under the Premarital Agreement Act, a premarital agreement is unenforceable

       if the party challenging it proves that

               “(1) he or she did not execute the agreement voluntarily; or (2) the agreement was

              unconscionable when it was executed and, before execution of the agreement, the party

              was not provided a fair and reasonable disclosure of the other’s property, did not waive

              the right to such disclosure in writing, and did not have (and could not reasonably have

              had) an adequate knowledge of the other’s property.” Heinrich, 2014 IL App (2d)
121333, ¶ 49 (citing 750 ILCS 10/7(a) (West 2012)).



                                                     - 20 ­
       1-17-1169



       Here, the circuit court made no findings regarding whether the agreement was unconscionable

       or whether there was full financial disclosure.

¶ 66             Accordingly, we find that the trial court applied the correct law in assessing the validity

       of the agreement. Regardless, “[a] court of review may affirm a trial court’s judgment upon any

       ground appearing in the record, regardless of whether it was relied upon by the trial court and

       regardless of whether the reasoning of the trial court was correct.” In re Marriage of Lehr, 317
Ill. App. 3d 853, 862 (2000); see also In re Marriage of Murphy, 359 Ill. App. 3d 289, 300

       (2005).

¶ 67                                                 ii. Penury

¶ 68             Uliana contends that, contrary to the circuit court’s ruling, the agreement should be

       invalidated as it created an unforeseen condition of penury given her poor health, medical costs,

       and her lack of employability due to her age, health, and the fact that she stopped working

       shortly after getting married. Berger, 357 Ill. App. 3d at 656.

¶ 69             Here, the court found that at the time the parties signed the agreement, it did not create an

       unforeseen condition of penury and was fair and reasonable given the parties’ age difference, the

       maintenance provision and the estate provision, and the fact that they may have contemplated a

       short marriage.

¶ 70             In comparison, in Warren v. Warren, 169 Ill. App. 3d 226, 228 (1988), the premarital

       agreement gave the wife no rights to marital property, maintenance, or attorney fees upon

       dissolution of marriage. The wife worked as a secretary before marriage and had a net worth of

       $70,000, while her oil executive husband had a net worth of $7 million. The parties lived

       together for three years before getting married, and she quit her job at the husband’s request. Id.

       at 228. Although the court ultimately found the total waiver of maintenance provision



                                                         - 21 ­
       1-17-1169



       unenforceable on other grounds, the court concluded that the wife would not be reduced to an

       unforeseen condition of penury because, although her assets were modest in comparison, they

       were sufficient, and the fact that she voluntarily quit her employment one year before the

       marriage made her lack of future employability foreseeable. Id. at 230-31.

¶ 71          Similarly, in In re Marriage of Barnes, 324 Ill. App. 3d 514, 522-23 (2001), the appellate

       court upheld the parties’ premarital agreement in which the wife waived all maintenance other

       than a stipulated amount tied to the length of the marriage ($10,000 after seven years of

       marriage). The court found that the agreement “reflected the gross disparity in the parties’ assets

       and income at the time of marriage.” Id. at 523. Although the wife enjoyed a lifestyle beyond

       what she could have afforded on her own and was earning a salary of only $24,000 at the time of

       trial, there was no undue hardship or unforeseen circumstances considering she knew the

       husband’s income far exceeded her own at the time she entered into the agreement and the fact

       that it was the husband’s fifth marriage. Id. at 523-24.

¶ 72          Based on Warren and Barnes, we find no error in the circuit court’s decision here. Unlike

       in Warren, where the agreement provided for absolutely no financial settlement upon divorce,

       Uliana was entitled to receive a monthly payment in maintenance which increased in amount and

       number of months in proportion to the length of the parties’ marriage. As the parties were

       married for over 30 years at the time the petition was filed, Uliana was to receive $2500 per

       month for 100 months. The agreement further provides Uliana with all property in her name,

       such as the house in Michigan worth $200,000, in addition to half of all marital property. The

       agreement further required Leonard to leave Uliana 40% of his net estate upon death.

¶ 73          In addition, Uliana was familiar of Leonard’s income and wealth before signing the

       agreement. Uliana lived with Leonard for approximately one or two years before the parties



                                                      - 22 ­
       1-17-1169



       married. They lived in a 3500 square foot apartment which costs $3500 per month, and he would

       give her money as needed and he was supporting her financially before they married. Thus,

       similar to the situation in Barnes, the agreement reflected the parties’ disparity of income and

       assets before the marriage. It was foreseeable that a withdrawal of this support in the future

       would affect her standard of living. At the time the parties signed the agreement, Uliana was

       working full time in a real estate office, paying for her own vehicle, and earning “a couple

       hundred dollars” per week. Given that she quit her job shortly after the parties signed the

       agreement and married, her claimed lack of employability was foreseeable. We note that Uliana

       testified that she currently manages four residential real estate rental properties for Leonard. She

       had previously worked at other positions of responsibility, including managing a health club, she

       possessed a college education and is fluent in several languages.

¶ 74          The court found that at the time the parties signed the agreement, it did not create an

       unforeseen condition of penury and was fair and reasonable given the parties’ age difference, the

       maintenance provision and the estate provision, and the fact that they may have contemplated a

       short marriage. We cannot say that the court’s factual determinations in that regard were

       manifestly erroneous. See Certain Underwriters at Lloyd’s, London, 2014 IL App (1st) 132020,

       ¶ 50. Considering that the maintenance and property waiver provisions are more generous here

       than in Warren, we find no error in the trial court’s determination that, at the time of signing, the

       agreement would not give rise to an unforeseen condition of penury.

¶ 75          In asserting that the trial court erred, Uliana relies on cases from other jurisdictions. See

       Hill v. Hill, 356 N.W.2d 49, 55-58 (Minn. Ct. App. 1984) (upholding validity of antenuptial

       agreement but finding that the maintenance provision was unconscionable under Minnesota law

       given the wife’s poor health, emotional problems, and lack of earning capacity). “The decisions



                                                      - 23 ­
       1-17-1169



       of foreign courts are not binding on Illinois courts ***.” People v. Applewhite, 2016 IL App (1st)
142330, ¶ 23. We are persuaded by Warren and Barnes.

¶ 76                                   iii. Duress and Undue Influence

¶ 77          We next address jointly Uliana’s contentions that the circuit court erred in finding that the

       agreement was not procured under duress or by undue influence, as she raises similar arguments

       for each issue. She asserts that a confidential relationship existed between her and Leonard, that

       she was 16 years younger than him, foreign born, a non-native English speaker, from a sheltered

       background with less education, and was physically ill due to her pregnancy when she signed the

       agreement.

¶ 78          “Duress has been defined as including the imposition, oppression, undue influence or the

       taking of undue advantage of the stress of another whereby one is deprived of the exercise of his

       free will.” In re Marriage of Hamm-Smith, 261 Ill. App. 3d 209, 215 (1994). Undue influence is

       an improper “urgency of persuasion whereby the will of a person is overpowered and he is

       induced to do or forbear an act which he would not do or would do if left to act freely.” (Internal

       quotation marks omitted.) Kuster v. Schaumburg, 276 Ill. App. 3d 220, 224 (1995). “The person

       asserting duress has the burden of proving, by clear and convincing evidence, that he was bereft

       of the quality of mind essential to the making of the contract.” Hamm-Smith, 261 Ill. App. 3d at

       215.

¶ 79          We find no error in the trial court’s determination that Uliana did not enter into the

       agreement under duress. “One party’s agreement to marry is in and of itself sufficient

       consideration for financial concessions by the other party in the context of a premarital

       agreement.” Barnes, 324 Ill. App. 3d at 519. Conditioning marriage on the execution of the

       agreement did not constitute coercion. Id. Both parties could have remained single. Both parties


                                                     - 24 ­
       1-17-1169



       testified that they did not particularly want to marry each other but did so primarily to avoid the

       stigma attached to having a baby out of wedlock within their religious and cultural traditions.

       Considering the testimony presented, the trial court’s factual determinations were not manifestly

       erroneous. See Certain Underwriters at Lloyd’s, London, 2014 IL App (1st) 132020, ¶ 50.

       According to Uliana’s own testimony, she did not want to marry Leonard; she informed Leonard

       that she wanted to have the baby and she did not “need to be married. *** I am not looking for

       marriage, but I will not kill another baby.” Despite Uliana’s assertion on appeal that she was

       unable to support herself, was dependent on Leonard at the time she executed the agreement, and

       that she was in “desperate straits, both emotionally and financially,” she testified that she told

       Leonard she was prepared to go ahead with the pregnancy without him. She initially refused to

       sign the agreement, telling Leonard that “I don’t need to marry you. *** I am happy to have a

       child and to raise a child.” Uliana was 29 years old at the time she signed the agreement. She had

       survived cancer at the young age of 24. She worked her way through college without debt, was

       making payments on her own automobile, had held several positions of responsibility in the

       workforce, and was working full time. She had lived in different countries and spoke four

       languages.

¶ 80          Although Uliana argues that she was ill at the time due to the pregnancy, she nevertheless

       testified that she was still working. She also obtained a lawyer, had him examine the agreement

       and explain it to her, and had various revisions and drafts made. Despite Uliana’s contention that

       she did not feel well on the evening she signed the agreement and the wedding occurred, she had

       several weeks to review it prior to that evening. She received the agreement in September,

       reviewed it with her lawyer, had a copy at home, and did not sign it until October. She also

       conceded that she was presented with the exhibit attached to the agreement that disclosed



                                                     - 25 ­
       1-17-1169



       Leonard’s assets, debts, and income. There was no evidence that anyone rushed her to sign the

       agreement or prevented her from reading it again that evening. In sum, the evidence did not

       establish that, due to her difficult pregnancy, Uliana was “bereft of the quality of mind essential

       to the making of the contract.” Hamm-Smith, 261 Ill. App. 3d at 215. An opposite conclusion is

       not clearly apparent. See Certain Underwriters at Lloyd’s, London, 2014 IL App (1st) 132020,

       ¶ 50.

¶ 81           Uliana contends that she faced tremendous pressure to get married from her father and

       Leonard’s father. However, the testimony from both parties indicated that this pressure did not

       come from Leonard. He simply presented her with a premarital agreement and stated that they

       could get married if she signed it. Even if we were to consider the actions of the parties’ fathers,

       “threats cannot constitute duress unless they are legally or morally wrong,” (Barnes, 324 Ill.

       App. 3d at 519), and there was no evidence that they did anything legally or morally wrong that

       would amount to coercing Uliana to sign the agreement. The evidence did not establish that the

       fathers’ attempts to convince their children to marry to avoid having a child out of wedlock

       deprived Uliana of the exercise of her free will. See Hamm-Smith, 261 Ill. App. 3d at 215.

¶ 82           In addition, the agreement itself provided that it had been reviewed by each party with the

       assistance of counsel of their choice who advised them regarding the agreement and their rights,

       and it “is believed by them to be fair, just, and equitable with respect to each of them.” It

       provided that the agreement was made and entered into by the parties “consequent to a full, fair,

       and complete disclosure by each of the said parties to the other of the nature, extent, and value or

       his or her property, assets indebtedness, and income.” Uliana does not dispute that she initialed

       each page and signed the document. See Warren, 169 Ill. App. 3d at 229-30 (finding that the

       wife signed the premarital agreement knowingly and in absence of any fraud or coercion where



                                                      - 26 ­
       1-17-1169



       she had opportunity to seek legal counsel, the agreement was explained by the husband’s counsel

       prior to signing, she was not inexperienced in the ways of the business world, the husband

       provided a general disclosure of his financial status, and she lived with him and had worked for

       the same company, the marriage occurred two months after the agreement was executed, and the

       wife was in good spirits at the time of execution despite her own testimony that she cried on the

       way to sign the agreement).

¶ 83          In conjunction with her undue influence claim, Uliana asserts that Leonard took

       advantage of a confidential relationship between them as they were engaged to be married.

       “Parties engaged to be married, prior to signing a prenuptial agreement, are in a confidential

       relationship with each other.” In re Marriage of Drag, 326 Ill. App. 3d 1051, 1056 (2002).

               “[I]f the provisions made for the wife are disproportionate to the extent and value of the

              husband’s estate, the presumption is raised that the husband intentionally concealed his

              assets, and the burden shifts to those claiming the validity of the agreement to prove that

              the wife had full knowledge of the husband’s property.” In re Estate of Hopkins, 166 Ill.

              App. 3d 652, 656 (1988).

       However, “[t]his presumption arises only when there is an engagement between the parties,

       placing them in a confidential relationship.” In re Marriage of Sokolowski, 232 Ill. App. 3d 535,

       543 (1992).

¶ 84          Here, the testimony showed that the parties were cohabitating and Uliana was pregnant,

       but they were not actually engaged. Moreover, there was no evidence that Leonard used any

       “confidential relationship” to coerce Uliana into signing the agreement and marrying him.

       Rather, the testimony showed that the parties did not particularly wish to be married but their

       families wanted them to because of the pregnancy. Leonard did not propose marriage to Uliana;



                                                     - 27 ­
       1-17-1169



       rather, he informed her that if she would sign a prenuptial agreement, they could marry. Indeed,

       Leonard testified that he was dating another woman up until the day they signed the agreement

       and he married Uliana. Thus, Leonard did not have the burden of proving that Uliana was aware

       of the value and extent of his property. See id. At any rate, even if he did, there was no dispute

       that Leonard provided such a disclosure a document attached to the agreement and Uliana had

       already been living with Leonard for some time and was undoubtedly aware of his financial

       position. The circuit court’s factual determinations in that regard were not manifestly erroneous.

       See Certain Underwriters at Lloyd’s, London, 2014 IL App (1st) 132020, ¶ 50.

¶ 85          We note that Uliana asserts that Leonard made last minute changes to the agreement

       before they signed it. However, based on Leonard’s testimony and the copy of the agreement

       presented to the court, the change he made inured to her benefit and it was initialed by both

       parties. Leonard increased the number of months Uliana would receive $1000 in maintenance

       payments from 24 to 36 months if the parties were married for less than 24 months.

¶ 86                                   iv. Fairness and Reasonableness

¶ 87          Uliana asserts that the agreement was not fair and reasonable because $2500 per month

       for 100 months is insufficient and unfair given her health costs, standard of living, and Leonard’s

       wealth, and the total amount she can receive is capped at $250,000, reduced by any amounts

       Leonard pays for temporary maintenance or attorney fees to Uliana’s counsel.

¶ 88          “Although marriage is sufficient legal consideration for an antenuptial agreement

       [citation], the agreement must be fair and reasonable. Illinois requires that an antenuptial

       agreement guarantee both parties an equitable financial settlement in lieu of a waiver of their

       rights to property or maintenance.” Warren, 169 Ill. App. 3d at 231.




                                                     - 28 ­
       1-17-1169



¶ 89          Uliana likens the present case to the circumstances in Warren. There, the court held that

       although the premarital agreement would not create an unforeseen condition of penury and it was

       not the product of coercion or fraud, it found the total waiver of maintenance provision in the

       agreement was not “fair and reasonable” under the circumstances. Id. at 231-32. It provided “no

       financial settlement whatsoever” to the wife, and the couple had enjoyed “a lifestyle far more

       extravagant than [the wife] could hope to afford on her own” for several years. Id. at 231. The

       wife had not worked since before the marriage and had $33,000 in assets, while the husband was

       worth $1.5 to $2 million, with $700,000 in debts. Id. at 229. In addition, the provision requiring

       the parties to pay their own attorney fees upon dissolution was not fair and reasonable given the

       husband’s superior financial position and the fact that he instituted the dissolution proceedings.

       Id. at 231; see also Kolflat v. Kolflat, 636 So. 2d 87, 90 (Fla. Dist. Ct. App. 1994) (applying

       Illinois law to hold that while the premarital agreement did not create an unforeseen condition of

       penury and was not procured by fraud or duress, the maintenance waiver provision was unfair

       where the husband’s net worth was over $4.7 million, while the wife had $109,000 in assets, was

       over 50 years old, lacked a college education or work skills, and the agreement provided

       absolutely no financial support to the wife).

¶ 90          In contrast, in In re Marriage of Burgess, 138 Ill. App. 3d 13, 15-16 (1985), the court

       upheld the waiver of maintenance provision in the parties’ premarital agreement where the wife

       had a net worth of over $400,000 before marriage, her husband did not receive any of her

       premarital assets, she had yearly investment income of over $38,000, and she had sufficient

       funds to furnish her new household. See also Drag, 326 Ill. App. 3d at 1057 (upholding

       maintenance provision where the wife was receiving over $200,000 in addition to a monthly

       maintenance award of $1400 for six years).



                                                       - 29 ­
       1-17-1169



¶ 91          Considering the circumstances in the present case, we cannot say that the trial court erred

       in finding the agreement fair and reasonable. The trial court observed that the agreement’s

       financial provisions “may have been on the low side of fair and reasonable but even so especially

       when coupled with the award of a portion of Leonard Kranzler’s estate, given the age differences

       between the parties, that the Antenuptial Agreement is fair and reasonable.” As stated, the

       agreement did not leave Uliana without a financial settlement and did not involve a complete

       waiver of maintenance. She was entitled to receive $2500 per month for 100 months because the

       parties were married for more than 180 months. In addition, she retains her property in Michigan,

       which has an estimated value of $200,000, and all other premarital property. She is also entitled

       to half of all jointly titled marital property upon resolution of the dissolution case. We further

       note that, unlike the wife in Warren, who lacked a college education or any specific work skills,

       Uliana has a college degree and she presently manages four rental properties As the trial court

       observed, the agreement also provided that Uliana was entitled to 40% of his net estate upon his

       death if the parties remain married at the time of death.

¶ 92          We further note that the dissolution case remained pending at the time the circuit court

       determined the validity of the agreement. The circuit court stated that it was finding the

       agreement to be valid and enforceable, but noted that it would make further rulings in the future

       and “hear the condition of the parties in a trial.” See Warren, 169 Ill. App. 3d at 231; Burgess,
138 Ill. App. 3d at 15 (a court may find a premarital agreement valid, but nevertheless modify a

       maintenance provision it finds unfair or unreasonable in order to mitigate the potential harm to a

       spouse that could result in the strict enforcement of such provisions if it find enforcement would

       result in the spouse becoming a public charge to due lack of resources, “a catastrophic illness or

       other severe physical or mental impairment”).



                                                       - 30 ­
       1-17-1169


¶ 93                                         v. Unconscionability

¶ 94          Uliana contends that the agreement is procedurally and substantively unconscionable and

       the trial court erred in failing to find it unconscionable. As Leonard argues, unconscionability is

       not part of the common law analysis. See Berger, 357 Ill. App. 3d at 656; Heinrich, 2014 IL App

       (2d) 121333, ¶ 49. The trial court made no specific finding as to unconscionability.

¶ 95          However, “[t]he rules governing the interpretation of contracts apply to the interpretation

       of prenuptial agreements.” Drag, 326 Ill. App. 3d at 1055. “The test for establishing an

       unconscionable contract is to determine whether the agreement is one which no reasonable

       person would make and no honest person would accept.” Id.

¶ 96          In support of her contention regarding unconscionability, Uliana cites and reiterates the

       same arguments she made in contending that the agreement was the product of duress and undue

       influence and was not fair and reasonable. Consistent with our prior analysis regarding these

       issues, we find that Uliana has not shown that the agreement was so unconscionable such that it

       involved “a lack of meaningful choice by one party” under the circumstances. Id.

¶ 97                                         III. CONCLUSION

¶ 98          For the reasons stated, we affirm the circuit court’s order allowing Leonard’s motion for

       declaratory judgment to stand on its own and its order finding the premarital agreement valid and

       enforceable. The parties’ briefs adequately relay their respective contentions and adequately

       respond thereto, indicating that oral argument would not further our consideration of this appeal.

¶ 99          Affirmed.




                                                     - 31 ­